            Case 3:19-cv-00225-BLW Document 68 Filed 03/26/21 Page 1 of 4




ERIKA BIRCH (Bar No.7831)
T. GUY HALLAM, JR. (Bar No. 6101)
STRINDBERG & SCHOLNICK, LLC
1516 W. HAYS STREET
BOISE, ID 83702
(t) 208.336.1788
(f) 208.344.7980
erika@idahojobjustice.com
guy@idahojobjustice.com

Attorneys for Plaintiff


                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF IDAHO



    SHAAKIRRAH R. SANDERS,

             Plaintiff,                                            RESPONSE TO DEFENDANTS’
                                                                  MOTION TO STRIKE PLAINTIFF’S
    vs.                                                            OBJECTION TO REQUEST FOR
                                                                           RECUSAL
    THE UNIVERSITY OF IDAHO,
    COLLEGE OF LAW, a public university                                Civil No. 3:19-CV-00225-BLW
    governed by the STATE BOARD OF                                             Judge Winmill
    EDUCATION, et al.

            Defendants.



          Plaintiff, by and through her counsel, and pursuant to Docket No. 67, files this Response

to Defendants’ Motion to Strike Plaintiff’s Objection to the Request for Recusal.

          Defendants have described the Court’s communication disclosing a social media

connection to Defendant Jerrold Long 1 as permitting a “no expressed cause opportunity” for

“automatic recusal” to be exercised anonymously by either party. See Dkt. # 66, p. 2. Plaintiff


1
  As set forth in her Objection to Request for Recusal, the parties were notified of the Court’s other connections to
the College of Law at the outset of the case and had an opportunity to raise concerns if they believed that those
connections required the Court to consider recusal. Neither party did so.
1 | RESPONSE TO DEFENDANTS’ MOTION TO STRIKE PLAINTIFF’S OBJECTION
TO REQUEST FOR RECUSAL
          Case 3:19-cv-00225-BLW Document 68 Filed 03/26/21 Page 2 of 4




disagrees that this was the Court’s intent. Plaintiff does not believe that the Court was inviting a

no-cause, forced recusal that lacked justification. Specifically, Plaintiff doubts that the Court’s

intent was to allow a party to trigger a strategic, no-cause recusal on the eve of the scheduled oral

argument on the parties’ summary judgment motions. Instead, Plaintiff interpreted the Court’s

communication as one of expressing sensitivity to the appearance of possible bias, which under

the circumstances disclosed, would no doubt be a bias favoring Defendants. Thus, although the

Court devised a way for a recusal request to be made anonymously, Plaintiff does not believe that

process excuses Defendants’ action in strategically forcing recusal, particularly when such recusal

contravenes the duties of the parties in Federal Rule of Civil Procedure 1. Indeed, this Court has

recognized that 28 U.S.C. § 455 “is not to be used as a forum shopping statute.” United States v.

Holm, 2005 WL 8166133 * 1 (D. Idaho Sept. 8, 2005), citing United States v. Greenspan, 26 F.3d

1001, 1006 (10th Cir. 1994).

        It should not be overlooked that Defendants did not raise any grounds in which the Court’s

impartiality can “reasonably be questioned” in their Motion to Strike. See Cannon 3(C)(1); 28

U.S.C. § 455(a). Plaintiff did not request recusal and wishes to prevent any unnecessary delay in

this case, particularly because she still works at the College of Law and continues to suffer adverse

actions. Thus, bringing this case to a final determination as quickly as possible is in the best interest

of both parties.

        Given the above, Plaintiff believes her Objection to Defendants’ recusal request was

justified (if not required) in seeking a “just, speedy and inexpensive” determination in her case,

notwithstanding the Court’s anonymous process. The Objection was also justified (if not required)

by the professional responsibilities of her counsel. Indeed, the preamble of Idaho’s Rules of

Professional Conduct states that: as an “officer of the legal system,” lawyers have a “special


2 | RESPONSE TO DEFENDANTS’ MOTION TO STRIKE PLAINTIFF’S OBJECTION
TO REQUEST FOR RECUSAL
             Case 3:19-cv-00225-BLW Document 68 Filed 03/26/21 Page 3 of 4




responsibility of the quality of justice;” 2 “should use the law’s procedures only for legitimate

purposes;” 3 and, must “zealously protect and pursue a client’s legitimate interests . . . as an officer

of the court.” Id. at [9]. Plaintiff therefore respectfully requests that the Court decline to enter

sanctions against Plaintiff and deny Defendants’ Motion to Strike her Objection to Request for

Recusal. Plaintiff further requests that the Court consider the substance of her Objection, decline

recusal as unnecessary, and reschedule the summary judgment hearing at its earliest convenience.

           DATED this 26h day of March, 2021.

                                                            STRINDBERG & SCHOLNICK, LLC

                                                            /s/ Erika Birch
                                                            Erika Birch
                                                            Guy Hallam
                             .                              Attorneys for Plaintiff




2
    Idaho Rules of Professional Conduct, Preamble at [1].
3
    Id. at [5].
3 | RESPONSE TO DEFENDANTS’ MOTION TO STRIKE PLAINTIFF’S OBJECTION
TO REQUEST FOR RECUSAL
         Case 3:19-cv-00225-BLW Document 68 Filed 03/26/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on the above referenced date a true and correct copy of the foregoing
pleading was served on the following via the CM/ECF system:


Bentley G. Stromberg
Tully Fitzmaurice
Sonyalee R. Nutsch
CLEMENTS, BROWN & McNICHOLS, P.A.
Attorneys at Law
321 13th Street
Post Office Box 1510
Lewiston, Idaho 83501
bstromberg@clbrmc.com
snutsch@clbrmc.com
tfitzmaurice@clbrmc.com


                                             /s/ Dunja Subasic
                                                    Dunja Subasic, of the firm




4 | RESPONSE TO DEFENDANTS’ MOTION TO STRIKE PLAINTIFF’S OBJECTION
TO REQUEST FOR RECUSAL
